Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 Claims 1- 5 submitted on 10/24/2022 are pending .
Cancelation of  claims 6-14 makes the restriction requirement of 8/26/2022  moot.
Claims 1- 5 are for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  11/4/20, 11/4/20 and 8/19/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 

Claim Rejection 35 U.S.C 102.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gilson  et al. (CN102574896, publ 07-2012).
Gilson et al. disclose  ( see Para 0017-0029) mutant  LovD polypeptide  obtained from  A. Terreus  of SEQ ID NO: 2  having  improved properties  greater than wild-type polypeptide of SEQ ID NO: 2 having  mutation at position M157V and   agitational positions   such as A123P, N191, A247, L361 ( see para 0019).
Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This case is a CON of US PAT 10858680. Claims  1- 5 of instant application are directed to  Lov D acyltransferase are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of the US PAT US PAT 10858680. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims US PAT 10858680 are both directed to method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2,. 
Claims  herein and claims of  reference patent are Lov D acyltransferase variant of SEQ ID NO: 2 and reference patent is directed to method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2. The portion of the specification of the US PAT  10858680 that supports the recited Lov D acyltransferase variant of SEQ ID NO: 2 would anticipate Claims  herein. 


This case is con of  PAT 10858680 which is  a CON of US PAT 10428360. Claims  of instant application are directed to  polynucleotide encoding Lov D acyltransferase are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of the US PAT 10428360.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 2-12 herein and claims 1-11 US PAT 10428360 are both directed to method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2, (SEQ ID NO: 16  in US PAT US PAT 10428360 and SEQ ID NO: 2, herein). 
Claims  herein and claims 1-11 of  the US PAT 10428360 are polynucleotide encoding Lov D acyltransferase variant of SEQ ID NO: 2 and reference patent is directed to method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2. The portion of the specification of the US PAT 10428360 that supports the recited polynucleotide encoding Lov D acyltransferase variant of SEQ ID NO: 2 in US PAT 9909156 would anticipate claim Claims  1-3 and 5-14 herein. 


This case con of  PAT 10858680  is a CON of US PAT 10428360  and later is CON of US PAT9909156. Claims  of instant application are directed to polynucleotide encoding Lov D acyltransferase variant of SEQ ID NO: 2 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of the US PAT 9909156.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims of instant application is directed to   polynucleotide encoding Lov D acyltransferase variant of SEQ ID NO: 2 and claims 1-20 of  the US PAT 9909156  are both directed to method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2, (SEQ ID NO: 16  in US PAT 9909156 and SEQ ID NO: 20, herein). 
Claims  of instant application  is directed to Lov D acyltransferase variant of SEQ ID NO: 2 and reference patent is directed to method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2. The portion of the specification of the US PAT9909156 that supports the recited method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2 recited  in the claims  in US PAT 9909156 would anticipate claims herein. 


Claims  1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of US PAT 9399785.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein  directed to polynucleotide encoding Lov D acyltransferase variant of SEQ ID NO: 2 and claims 1-22  of the Patent 9399785 are directed to method of making statin  compound  using Lov D acyltransferase variant of SEQ ID NO: 2 ( SEQ ID NO: 20 is a variant of SEQ ID NO: 2). 
The portion of the specification of the Patent 9399785 that supports the recited using Lov D acyltransferase recited  claims 1-22 in Patent 9399785 would anticipate claimed polynucleotide encoding Lov D acyltransferase variant of SEQ ID NO: 2 of claims herein. 
Terminal Disclaimers  for the above patents would overcome the rejections



Conclusion
Claims 1-5 are rejected .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMMAD Y MEAH/Examiner, Art Unit 1652